IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             Assigned on Briefs July 21, 2010

                    STATE OF TENNESSEE v. RYAN SMITH

                   Appeal from the Circuit Court for Marion County
                     No. 8550       Thomas W. Graham, Judge


                  No. M2009-01976-CCA-R3-CD - Filed July 29, 2010


The defendant, Ryan Smith, appeals the trial court’s denial of his motion to amend the
judgment in his statutory rape case to eliminate the requirement that he register as a sex
offender, arguing that the trial court misinterpreted Tennessee Code Annotated section 40-
39-202(20)(A)(ii), which defines when a statutory rape conviction triggers sex offender
registry requirements. Based on our review, we agree that the trial court misinterpreted the
statute and that the defendant’s conviction does not require his registration as a sex offender.
Accordingly, we reverse the trial court’s order and remand for the court to amend the
defendant’s judgment to remove the defendant’s placement on the sex offender registry.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and R OBERT
W. W EDEMEYER, JJ., joined.

Philip A. Condra, District Public Defender; and Charles Doug Curtis, II, Assistant Public
Defender, for the appellant, Ryan Smith.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; James Michael Taylor, District Attorney General; and Julia Oliver, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                           FACTS

       On May 12, 2009, the defendant pled guilty to statutory rape, a Class E felony, in
violation of Tennessee Code Annotated section 39-13-506(b)(1), and was sentenced by the
trial court to one year in the Department of Correction to be served consecutively to another
case out of general sessions court. On June 18, 2009, the State filed a motion requesting that
the judgment be amended to require that the defendant register as a sex offender, pursuant
to Tennessee Code Annotated sections 40-39-202(19) and (20)(A)(ii). Subsequently, on June
23, 2009, the trial court entered an agreed order in which the defendant acknowledged that
his conviction required his registration as a sex offender.

       On July 31, 2009, however, the defendant filed a motion to amend the judgment by
removing him from the sex offender registry, asserting that, upon further research, defense
counsel had determined that he did not meet the criteria for placement on the registry. A
brief hearing on that motion was held on August 24, 2009. At its conclusion, the trial court,
based on its interpretation of the relevant portion of Tennessee’s Sexual Offender and
Violent Sexual Offender Registration, Verification, and Tracking Act of 2004 (“the Act”),
concluded that the defendant’s conviction for statutory rape triggered the requirement that
he register as a sex offender under the Act. This appeal followed.

                                        ANALYSIS

       The State argues on appeal that we must affirm the trial court’s ruling because the
defendant failed to include an adequate record for appellate review, in that “[n]o proof was
presented at the hearing showing the defendant’s prior criminal history.” There is no
indication, however, that the trial court considered anything other than the defendant’s
underlying conviction for statutory rape in its determination of whether the defendant was
required to register as a sex offender. At the hearing, both the prosecutor and defense
counsel agreed that whether the defendant’s statutory rape conviction required the
defendant’s registration as a sex offender was an issue of statutory construction, requiring
an interpretation of section 40-39-202(20)(A)(ii) of the Act. That code section provides in
pertinent part that a defendant’s conviction for a “sexual offense,” requiring placement on
the sex offender registry, includes

              (A) The commission of any act that, on or after November 1, 1989,
       constitutes the criminal offense of:

              ....

              (ii) Statutory rape, under § 39-13-506, if the defendant has one (1) or
       more prior convictions for mitigated statutory rape under § 39-13-506(a),
       statutory rape under § 39-13-506(b) or aggravated statutory rape under § 39-
       13-506(c).



                                             -2-
Tenn. Code Ann. § 40-39-202(20)(A)(ii) (Supp. 2009).

       The trial court, if we understand its ruling correctly, interpreted the above portion of
the Act as requiring registration as a sex offender if a defendant who is convicted of one of
the classifications of statutory rape under Tennessee Code Annotated section 39-13-506
(mitigated statutory rape, statutory rape, or aggravated statutory rape)1 has one or more prior
convictions for mitigated statutory rape or his conviction was for statutory rape or aggravated
statutory rape. Accordingly, because the defendant’s conviction was for statutory rape, in
violation of subsection (b)(1) of the statute, the trial court denied the defendant’s motion to
amend the judgment.

       Because the issue raised in this case is one of statutory construction, our review is de
novo with no presumption of correctness afforded to the interpretation of the trial court.
State v. Casper, 297 S.W.3d 676, 683 (Tenn. 2009). When interpreting a statute,

        we “must first ascertain and then give full effect to the General Assembly’s
        intent and purpose” in drafting those sections. Waldschmidt v. Reassure Am.
        Life Ins. Co., 271 S.W.3d 173, 176 (Tenn. 2008). Our chief concern is to carry
        out the legislature’s intent without unduly broadening or restricting the statute.
        Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002)
        (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). We presume
        that every word in a statute has meaning and purpose and should be given full
        effect if so doing does not violate the legislature’s obvious intent. In re
        C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). When the statutory language is
        clear and unambiguous, we simply apply its plain meaning. Eastman Chem.
        Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). When a statute is
        ambiguous, however, we may refer to the broader statutory scheme, the history
        of the legislation, or other sources to discern its meaning. Colonial Pipeline
        Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn. 2008). We presume that the
        General Assembly was aware of its prior enactments and knew the state of the
        law at the time it passed the legislation. Owens, 908 S.W.2d at 926.

Id.


        1
         Tennessee Code Annotated section 39-13-506 classifies the offense of statutory rape into three
categories, with the differences based on the age of the victim and the difference between the age of the
victim and the age of the defendant: mitigated statutory rape, statutory rape, and aggravated statutory rape.
Tenn. Code Ann. § 39-13-506(a)-(c) (2006). Mitigated statutory rape and statutory rape are Class E felonies,
while aggravated statutory rape is punished as a Class D felony. See id. § 39-13-506(d).


                                                    -3-
        We interpret the statute to require registration as a sex offender if a defendant has
been convicted of statutory rape and has one or more prior convictions for either mitigated
statutory rape, statutory rape, or aggravated statutory rape. This interpretation is consistent
with subsection (20)(A)(xvi) of the definition section of the Act, which lists as a separate
category requiring registration under the Act the commission of any act that constitutes the
offense of aggravated statutory rape under Tennessee Code Annotated section 39-13-506(c).
See Tenn. Code Ann. § 40-39-202(20)(A)(xvi). It is also consistent with the interpretation
of the court of appeals, which, when reviewing a 2006 amendment to the Act that included
the language at issue in the case at bar, wrote: “Section 7 of Chapter 890 amended Tenn.
Code Ann. § 40-39-202(17)(A)(ii), by including within the definition of sexual offense
‘[s]tatutory rape under § 39-13-50[6]’ if the defendant was an authority figure, or had at least
one prior conviction for mitigated statutory rape, statutory rape or aggravated statutory
rape.” Stephen Strain v. Tenn. Bureau of Investigation, No. M2007-01621-COA-R3-CV,
2009 WL 137210, at *3 (Tenn. Ct. App. Jan. 20, 2009) (emphasis added).2 Thus, because
the defendant’s conviction for statutory rape, standing alone, was insufficient to require his
registration as a sex offender, we conclude that the trial court erred by denying his motion
to amend his judgment to remove his placement on the sex offender registry.

                                           CONCLUSION

      Based on our review, we reverse the trial court’s denial of the defendant’s motion to
amend the judgment and remand to the trial court for further proceedings consistent with this
opinion.

                                                         _________________________________
                                                         ALAN E. GLENN, JUDGE




        2
          The subsection at issue has since been both renumbered as subsection (20) and amended by the
deletion of the “if the defendant was an authority figure” language. See Tenn. Code Ann. § 40-39-202 (Supp.
2009), Compiler’s notes.

                                                   -4-